DETAILED ACTION
Claims 1-4, 6-20 filed June 14th 2021 are pending in the current application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14th 2021 has been entered.

Response to Arguments
Applicant's arguments filed June 14th 2021 with regards towards claim 1-4 and 6-10 are persuasive. Similarly, claim 15 is objected to as allowable based upon applicant’s arguments pertaining to claim 1. Claims 17 is objected to as allowable based upon applicant’s argument pertaining to claim 7. 
Applicant’s arguments regarding claim 11 do not pertain to the set of transistors presented in Kwon. Please see 103 rejection below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al. (US2015/0014638) in view of Miyake et al. (US2015/0317014)

 	Consider claim 1, where Kwon teaches a display device comprising: a substrate; (See figure 4 and paragraph 54 where Kwon discusses a substrate 110) an active pattern positioned above the substrate, wherein the active pattern includes a plurality of channel regions and a plurality of conductive regions; (See figure 4 and paragraph 54 where Kwon discusses a circuit comprising transistors pattern on top of the substrate 110, thus an active pattern where the transistors comprise a gate electrode positioned over the source and drain channel) a first, transistor including a first gate electrode and a first channel region of the plurality of channel regions, the first gate electrode overlapping the first channel region in a plan view; (See Kwon figure 1, 3 and paragraph 39 where there is a first transistor T1 with a gate electrode 125a that overlaps the source/drain channel 176a/177a)  a second transistor including a second gate electrode and a second channel region of the plurality of channel regions, the second gate electrode overlapping the second channel region in the plan view; (See Kwon figure 1, 3 and paragraph 40 where there is a transistor T3) a third transistor including a third gate electrode and a third channel region of the plurality of channel regions, the third gate electrode overlapping the third channel region in the plan view; (See Kwon figure 1, 3 and paragraph 40 where there is a transistor T4) wherein the plurality of conductive regions of the active pattern includes a first conductive region extending from the second channel region to the third channel region, (See Kwon figure 3, 4 and paragraph 49 where there is a conductive pathway containing sub connection member 178 that connects the channel regions of the T3 and T4) and wherein the first conductive region includes a first portion in direct contact with the first gate electrode in the plan view and a second portion connected with the first portion and not overlapping the first gate electrode. (See Kwon figure 3, 4 and paragraph 32, 39, 49 55 where the conductive pathway is formed with connection member 174 formed in contact with the gate electrode) 
Kwon teaches an active pattern including a plurality of conductive regions, however Kwon does not explicitly teach conductive regions having a higher carrier concentration than the channel region. However, in the same field of endeavor of semiconductors in display devices Miyake teaches conductive regions having a higher carrier concentration than the channel region. (See Miyake paragraph 265 where the conductive layer contains a higher carrier density than the oxide semiconductor used for the transistors.) Therefore, it would have been obvious for one of ordinary skill in the art to modify the conductive pathway of Kwon to include a higher carrier density as taught by Miyake. One of ordinary skill in the art would have been motivated to perform the modification for the advantage of/ benefit of using a known process to simplifying the manufacturing process by reducing the number of different layers required while yielding the predictable result of conducting electricity. 

 	Consider claim 12, where Kwon in view of Miyake teaches the display device of claim 11, further comprising: a first scan line including the second gate electrode and separated from the first gate (See Kwon figures 1, 2 where the scan line Sn is connected to the gate of T3 and separated from the gate of T1, where the conductive pathway overlaps the scan line)

 	Consider claim 13, where Kwon in view of Miyake teaches the display device of claim 12, wherein the second portion of the first conductive region is insulated from and crosses the first scan line. (See paragraph 46-48 and figure 4 where the transistors are covered by first and second gate insulating layers 141-142 that separate the transistors from the signal lines such as the scan line) 

 	Consider claim 14, where Kwon in view of Miyake teaches the display device of claim 13, further comprising; a second scan line including the third gate electrode and separated from the first gate electrode and the first scan line. (See Kwon figures 1, 2 where the light emission control line En is connected to the gate of T6 and separated from the gate of T1.)

Allowable Subject Matter
Claims 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 16, and 18-20 are objected to as allowable based upon their dependency from claims 15 and 17 respectively. 
Claim 1-4, and 6-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1 and 7 are allowed based upon their incorporation of claims. Claims 15 and 17 are allowed based upon reciting allowable subject matter. Please see applicant’s arguments filed June 14th 2021 pertaining to claims 1 and 7 respectively.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM LU whose telephone number is (571)270-1809.  The examiner can normally be reached on 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 27667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM LU
Examiner




/WILLIAM LU/Examiner, Art Unit 2624